Title: Thomas Jefferson to Wilson Cary Nicholas, 13 November 1816
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Poplar Forest  Nov. 13. 16.
          
          I wrote to the Secretary of State on the subject of mr Armistead, and have recieved his assurance that if there is a vacancy, or should be one in any of the departments, he will exert himself to procure it. I wrote to him of preference, because more intimate with him than with any other of the heads of departments, and for a reason still more interesting, which I will explain to you as I did to him. I had
			 observed that between you and him the former friendly intercourse had ceased for some time. something of this was visible to myself, but rendered more certain by the information of our beloved friend Peter Carr. the causes of it I never knew, nor wished to know. I only know it to be impossible that either of you could have been in the wrong. your characters assure that. it follows then that one or both must have been misled by wrong information. but two such men should not be at variance, should not be at
			 the mercy of the passions of others. I stated this to Monroe. he answered me by acknoleging he once thought he had reason to complain of you; but that that sentiment had vanished long ago, and that he had called on you in Richmond as testimony of it; and he expresses such sentiments towards you as could not fail to merit and produce a return of them on your part. I think mr Carr mentioned some act of personal slight from Monroe to yourself directly. be it so. who can say what tale had been carried to him, what innocent expression of his yours had been distorted into the most injurious one? a man of his consideration does not act without a cause. but suppose him surprised into a momentary error. is a single error to have no forgiveness in this world? this is not your character. I hope then, knowing
			 that this cloud has passed away, and mutual good will has resumed it’s place with both, that both will awake from this dream of error, & conscious it has been a dream, go on together as
			 heretofore, without considering it as needing or worthy of an explanation. perhaps this has already taken place; that his visit has been followed by the cordiality it invited, and I may be writing
			 about a state of things long since done away; for I hear little of the ordinary occurrences of society. I shall rejoice if it is so. you have both too long to live, & to be useful, to make your
			 want of harmony a matter of indifference to your friends or your country. if it is not so, let it be so; and lose no opportunity of embracing each other.
          I wrote also to mr Crawford, a man who has a heart also. he tells me there are two vacancies in the accountant’s office, and that as soon as an accountant is appointed, mr Armistead shall be named to one of them. consider this matter then as settled, and love me and my friends, as I do you and yours.
          Th: Jefferson
        